Exhibit 10.3

SECOND AMENDMENT AND CONSENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment and Consent to Second Amended and Restated Credit
Agreement (this “Amendment”) is executed effective as of March 31, 2008 (the
“Effective Date”), by and among AZZ incorporated, a Texas corporation
(“Borrower”), and Bank of America, N.A., as Lender, Administrative Agent, Swing
Line Lender and L/C Issuer (“Administrative Agent”).

A. Borrower and Administrative Agent are party to that certain Second Amended
and Restated Credit Agreement dated as of May 25, 2006 (as heretofore amended,
modified, supplemented, restated or amended and restated from time to time, the
“Agreement”).

B. Borrower has advised Administrative Agent that Borrower intends to acquire
substantially all of the assets and assume certain of the liabilities (the
“Acquisition”) of AAA Industries, Inc. (the “Acquired Company”) pursuant to that
certain Asset Purchase Agreement dated March 31, 2008, among Borrower,
Arbor-Crowley, Inc., the Acquired Company and certain shareholders of the
Acquired Company (the “Acquisition Agreement”). Borrower has further advised
Administrative Agent that Borrower intends to finance the purchase price for the
Acquisition, certain related costs and expenses, and certain other financing
needs of Borrower through the issuance and private placement sale of senior
unsecured notes in the aggregate principal amount of $100,000,000 (the “Senior
Notes”) upon the terms and conditions set forth in that certain Note Purchase
Agreement dated as of March 31, 2008, among Borrower and certain purchasers (the
“Note Purchase Agreement”). Borrower has further advised Administrative Agent
that, pending the issuance and private placement sale of the Senior Notes
pursuant to the Note Purchase Agreement, Borrower may finance the purchase price
of the Acquisition through a short term bridge loan in an amount up to
$100,000,000, having terms and conditions (other than tenor and interest rate)
substantially similar to these set forth in the Loan Documents (the “Bridge Loan
Terms”). Borrower has requested that Administrative Agent consent to the
Acquisition of the Acquired Company pursuant to the Acquisition Agreement, to
the issuance and private placement sale of the Senior Notes pursuant to the Note
Purchase Agreement and to the Bridge Loan upon the Bridge Loan Terms.

C. Borrower has also requested that Administrative Agent amend certain terms and
provisions of the Agreement.

D. Upon the following terms and conditions, Administrative Agent has agreed to
give the requested consents, and Administrative Agent and Borrower have agreed
to amend the Agreement in certain respects.

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other valuable consideration, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Agreement shall have the
meaning assigned to such term in the Agreement.

Section 2. Amendments to Agreement. Effective as of the Effective Date, but
subject to satisfaction of the conditions precedent set forth in Section 3
hereof, the Agreement is hereby amended as set forth below.

 

  1   AZZ Second Amendment and Consent



--------------------------------------------------------------------------------

(a) The definition of “Funded Debt” set forth in Section 1.01 of the Agreement
is amended to read in its entirety as follows:

“Funded Debt” means, with respect to Borrower and its Subsidiaries on a
consolidated basis, at any time and without duplication, the sum of (a) the
principal amount of all Indebtedness for borrowed money, including, without
limitation, all letters of credit issued on behalf of any Company, including
without limitation, the Letters of Credit, (b) the total amount capitalized on a
balance sheet with respect to Capital Leases, plus (c) all other Indebtedness.”

(b) The following sentence is added at the end of the definition of “Leverage
Ratio” in Section 1.01 of the Agreement:

“For purposes of calculating the Leverage Ratio at any date of determination
thereof, the Net Income and EBITDA of Borrower and its Subsidiaries for the most
recently ended Rolling Period shall (i) include, without duplication, the Net
Income and EBITDA of any Subsidiary or business acquired during such Rolling
Period in a Permitted Acquisition as if it was acquired on the first day of such
Rolling Period, provided that such Net Income and EBITDA are supported by
audited or other financial statements acceptable to Agent and (ii) exclude the
Net Income and EBITDA of any Subsidiary, or associated with any business of
Borrower or any Subsidiary, Disposed of during such Rolling Period as if such
Disposition had occurred on the first day of such Rolling Period.

(c) The parenthetical beginning on the first line and ending on the third line
of the definition of “Net Income” set forth in Section 1.01 of the Agreement,
which reads “(including any Subsidiaries acquired during such Rolling Period if
such Acquisition is a Permitted Acquisition and such net income (or net loss) is
supported by an audit or is otherwise acceptable to Agent)”, is deleted.

(d) Section 6.12(a) of the Agreement is amended to read in its entirety as
follows:

“(a) Net Worth. Maintain on a consolidated basis Net Worth equal to at least the
sum of the following:

(i) $116,925,600.00; plus

(ii) the sum of 50% of Net Income (without subtracting losses) earned in each
fiscal quarter ended after February 29, 2008; plus

(iii) the net proceeds from the issuance by Borrower or any Subsidiary of any
Equity Interests after February 29, 2008.”

(e) Section 6.12(b) of the Agreement is amended to read in its entirety as
follows:

“(b) Leverage Ratio. Maintain on a consolidated basis a Leverage Ratio not
exceeding 3.25:1.00. This ratio will be calculated at the end of each reporting
period for which this Agreement requires Borrower to deliver financial
statements for the Rolling Period then ended.”

Section 3. Consents. Administrative Agent hereby consents to the following
transactions or events and agrees that the consummation or occurrence of such
transaction or events shall not constitute a Default or Event of Default;
provided that the following conditions are satisfied:

(a) The Acquisition of the Acquired Company pursuant to the terms and conditions
of the Acquisition Agreement, which shall be a Permitted Acquisition; provided
that on or before the consummation of the Acquisition, Borrower shall satisfy
the requirements set forth in clauses (a)(ii), (a)(iii), (a)(iv), (a)(v),
(a)(vi) and (a)(vii) of the definition of “Permitted Acquisition” set forth in
Section 1.01 of the Agreement and in Section 6.13 of the Agreement.

 

  2   AZZ Second Amendment and Consent



--------------------------------------------------------------------------------

(b) The issuance and private placement sale of the Senior Notes pursuant to the
terms and conditions of the Note Purchase Agreement, which issuance and sale
shall be the incurrence of Indebtedness permitted by Section 7.03 of the
Agreement; provided that, if the Bridge Loan is borrowed, the proceeds of such
issuance and sale shall, to the extent necessary, immediately be used to prepay
and discharge the Bridge Loan and all obligations owing in connection therewith.

(c) If the issuance and private placement sale of the Senior Notes pursuant to
the terms and conditions of the Note Purchase Agreement have not theretofore
occurred, the borrowing of the Bridge Loan upon the Bridge Loan Terms; provided
that the Bridge Loan has a stated maturity date no later than September 30, 2008
and the proceeds of the issuance and sale of the Senior Notes shall, to the
extent necessary, immediately upon their issuance and sale, be used to prepay
and discharge the Bridge Loan and all obligations owing in connection therewith.

(d) The administrative dissolution of Clark Control Systems, Inc., and
Administrative Agent hereby releases and discharges Clark Control Systems, Inc.
from liability under the Guaranty; provided that in the event Clark Control
Systems, Inc. hereafter reinstates its existence and good standing in the State
of Missouri or any other state, Borrower shall give Administrative Agent notice
thereof and cause Clark Control Systems, Inc. to re-join in the Guaranty.

Section 4. Conditions to Effectiveness. This Amendment shall become effective as
of the Effective Date when and if Administrative Agent has received the
following:

(a) this Amendment, duly executed by Borrower, each Guarantor and Administrative
Agent;

(b) all documents, instruments and Loan Documents required by Section 3(a) of
this Amendment;

(c) if requested by Administrative Agent, a certificate of a Responsible
Officer, certifying the names and true signatures of the officers of Borrower
authorized to execute and deliver this Amendment;

(d)(i) if requested by Administrative Agent, for Borrower and each Guarantor
that is not a partnership, copies of the resolutions of the Board of Managers or
Board of Directors of Borrower or such Guarantor, approving and authorizing the
execution, delivery and performance by Borrower or such Guarantor of this
Amendment and the transactions contemplated hereby, certified by a Responsible
Officer of Borrower or such Guarantor; and (ii) for each Guarantor that is a
partnership, evidence of approval and authorization of the execution, delivery
and performance by such Guarantor of this Amendment and the transactions
contemplated hereby, accompanied by a certificate from the general partner or
other appropriate managing partner;

(e) a certificate of a Responsible Officer (or general partner or other
appropriate managing partner, as applicable) of each Guarantor, certifying the
names and true signatures of the officers of such Guarantor authorized to
execute and deliver this Amendment; and

(f) such other assurances, certificates, Loan Documents, other documents,
consents and opinions as Administrative Agent may reasonably require.

 

  3   AZZ Second Amendment and Consent



--------------------------------------------------------------------------------

Section 5. Representations and Warranties of Borrower. Borrower represents and
warrants to Administrative Agent as set forth below.

(a) The execution, delivery and performance by Borrower and each Guarantor of
this Amendment and the transactions contemplated hereby, and the Agreement, as
amended hereby, have been duly authorized by all necessary corporate action and
do not and will not (i) require any consent or approval of any stockholder,
member, partner, security holder or creditor of Borrower or such Guarantor,
(ii) violate or conflict with any provision of Borrower’s or such Guarantor’s
Articles of Incorporation, Bylaws, partnership agreement, limited liability
company agreement, or other organizational documents, (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or leased or hereafter acquired by Borrower or such Guarantor,
(iv) violate any Laws applicable to Borrower or such Guarantor (v) result in a
breach of or constitute a default under, or cause or permit the acceleration of
any obligation owed under, any indenture or loan agreement or any other material
agreement to which Borrower or such Guarantor is a party or by which Borrower or
such Guarantor or any of its Property is bound or affected.

(b) No authorization, consent, approval, order license or permit from, or
filing, registration or qualification with, any Governmental Authority is or
will be required to authorize or permit under applicable Law the execution,
delivery and performance by Borrower or any Guarantor of this Amendment and the
transactions contemplated hereby, and the Agreement, as amended hereby.

(c) Each of this Amendment and the Agreement, as amended hereby, has been duly
executed and delivered by Borrower and each Guarantor and constitutes the legal,
valid and binding obligation of Borrower and each Guarantor, enforceable against
Borrower and each Guarantor in accordance with its terms, except as enforcement
may be limited by Debtor Relief Laws or equitable principles relating to the
granting of specific performance and other equitable remedies as a matter of
judicial discretion.

(d) The representations and warranties of Borrower contained in Article V of the
Agreement are true and correct as though made on and as of the Effective Date
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they were true and correct as of such earlier date),
except that Electrical Power Systems, Inc. has ceased to be in good standing in
the States of Missouri and Oklahoma, but intends to reinstate such good standing
within 120 days after the date hereof.

(e) No Default or Potential Default exists or would result from the
effectiveness of this Amendment.

(f) Borrower has delivered to Administrative Agent true and correct copies of
the Acquisition Agreement and the Note Purchase Agreement and all schedules and
exhibits thereto, and each of the Acquisition Agreement and the Note Purchase
Agreement is in full force and effect.

(g) Borrower and each Guarantor agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents and
certificates as Administrative Agent may reasonably request in order to create,
perfect, preserve, and protect the guaranties, assurances, and Liens granted,
conveyed or assigned by the Agreement and the other Loan Documents.

 

  4   AZZ Second Amendment and Consent



--------------------------------------------------------------------------------

Section 6. Reference to and Effect on Loan Documents.

(a) On and after the Effective Date, each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or any other expression of like
import referring to the Agreement, and each reference in the other Loan
Documents to “the Agreement,” “thereunder,” “thereof,” “therein” or any other
expression of like import referring to the Agreement, shall mean and be a
reference to the Agreement as amended and modified by this Amendment.

(b) Except as specifically amended hereby, all provisions of the Agreement and
all Collateral Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) Except as otherwise expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a consent to any other
matter requiring the consent of any Lender or Administrative Agent under the
Loan Documents or a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents or constitute a waiver of
any provision of any of the Loan Documents.

Section 7. Costs and Expenses. Borrower agrees to pay on demand all reasonable
costs and expenses of Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments, agreements
and Loan Documents to be delivered hereunder, including the reasonable fees and
out-of-pocket expenses of counsel for Administrative Agent with respect thereto
and with respect to advising Administrative Agent as to its rights and
responsibilities hereunder and thereunder.

Section 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same instrument. This
agreement, when executed by the parties hereto, shall be a “Loan Document” as
defined and referred to in the Agreement and the other Loan Documents. Delivery
of an executed counterpart hereof by fax shall be effective as the delivery of a
manually executed counterpart hereof.

Section 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

Section 10. ENTIRETY. THIS AMENDMENT, THE AGREEMENT, THE NOTES AND THE OTHER
LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

  5   AZZ Second Amendment and Consent



--------------------------------------------------------------------------------

AZZ incorporated By:  

/s/ Dana Perry

  Dana Perry, Senior Vice President of Finance and Chief Financial Officer BANK
OF AMERICA, N.A., as Administrative Agent By:  

/s/ Allison W. Connally

Name:   Allison W. Connally Title:   Vice President BANK OF AMERICA, N.A., as a
Lender, L/C Issuer and Swing Line Lender By:  

/s/ Allison W. Connally

Name:   Allison W. Connally Title:   Vice President

Signature Page to AZZ Second Amendment and Consent



--------------------------------------------------------------------------------

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and pursuant to Section 6.13 of the Agreement, the
undersigned, each of which is a Subsidiary of Borrower after giving effect to
the Acquisition, hereby join in that certain Guaranty dated as of November 1,
2001 (as amended, modified, supplemented and/or restated), executed by certain
other Subsidiaries of Borrower, and agree to be bound as a Guarantor thereunder.

 

NEW GUARANTORS: AAA GALVANIZING – JOLIET, INC. AAA GALVANIZING – DIXON, INC. AAA
GALVANIZING – CHELSEA, INC. AAA GALVANIZING – HAMILTON, INC. AAA GALVANIZING –
PEORIA, INC. AAA GALVANIZING – WINSTED, INC. By:  

/s/ Dana L. Perry

  Dana L. Perry, Secretary of each of the foregoing entities

Signature Page to AZZ Second Amendment and Consent



--------------------------------------------------------------------------------

To induce Administrative Agent to enter into this Amendment, the undersigned
hereby consent and agree (a) to its execution and delivery and terms and
conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any guaranties, assurances, or
other obligations or undertakings of any of the undersigned under any Loan
Documents, and (c) waive notice of acceptance of this Amendment, which Amendment
binds each of the undersigned and their respective successors and permitted
assigns and inures to the benefit of Administrative Agent and their respective
successors and permitted assigns.

 

GUARANTORS: AZTEC INDUSTRIES, INC. THE CALVERT COMPANY, INC. GULF COAST
GALVANIZING, INC. ARKGALV, INC. ARBOR-CROWLEY, INC. ATKINSON INDUSTRIES, INC.
AZTEC INDUSTRIES, INC. – MOSS POINT AUTOMATIC PROCESSING INCORPORATED ARIZONA
GALVANIZING, INC. HOBSON GALVANIZING, INC. CGIT SYSTEMS, INC. WESTSIDE
GALVANIZING SERVICES, INC. CARTER AND CRAWLEY, INC. CENTRAL ELECTRIC COMPANY
CENTRAL ELECTRIC MANUFACTURING COMPANY ELECTRICAL POWER SYSTEMS, INC. WITT
GALVANIZING – CINCINNATI, INC. WITT GALVANIZING – MUNCIE, INC. WITT GALVANIZING
– PLYMOUTH, INC. AZTEC MANUFACTURING PARTNERSHIP, LTD. By:   AZZ GROUP, LP, its
General Partner   By:   AZZ GP, LLC, its General Partner AZTEC MANUFACTURING –
WASKOM PARTNERSHIP, LTD. By:   AZZ GROUP, LP, its General Partner   By:   AZZ
GP, LLC, its General Partner

Signature Page to AZZ Second Amendment and Consent



--------------------------------------------------------------------------------

RIG-A-LITE PARTNERSHIP, LTD. By:   AZZ GROUP, LP, its General Partner   By:  
AZZ GP, LLC, its General Partner INTERNATIONAL GALVANIZERS PARTNERSHIP, LTD. By:
  AZZ GROUP, LP, its General Partner   By:   AZZ GP, LLC, its General Partner
DRILLING RIG ELECTRICAL SYSTEMS CO. PARTNERSHIP, LTD. By:   AZZ GROUP, LP, its
General Partner   By:   AZZ GP, LLC, its General Partner AZZ GROUP, LP By:   AZZ
GP, LLC, its General Partner AZZ GP, LLC AZZ LP, LLC AZZ HOLDINGS, INC. By:  

/s/ Dana L. Perry

  Dana L. Perry, Secretary of each of the foregoing entities

Signature Page to AZZ Second Amendment and Consent